DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-7 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vann US Patent 10,181,375.
As per claims 1, 4, and 7, Vann discloses in Fig. 4 a coupling loop circuit (e.g. folded electromagnetic coil 10) and a circuit generation method comprising:
as per claims 1 and 7, first through fourth conductors (Annotated Fig. 4 below, conductors annotated as A-D respectively) that are wired in a loop shape in order that a first loop area is formed (Annotated Fig. 4 below; The conductors annotated as A-D collectively form a loop area annotated as 1.); and fifth through eighth conductors  (Annotated Fig. 4 below, conductors annotated as E-H respectively) that are wired in a loop shape that a second loop area is formed (Annotated Fig. 4 below; The conductors annotated as E-G collectively form another loop area annotated as 2.), wherein a first end of the first conductor (e.g. right end of the conductor annotated as A) and a first end of the second conductor (e.g. bottom end of the conductor annotated as B) are connected, a second end of the second conductor (e.g. top end of the conductor annotated as B) and a first end of the third conductor are connected (e.g. right end of the conductor annotated as C), a second end of the third conductor (e.g. left end of the conductor annotated as C) and a first end of the fourth conductor are connected (e.g. top end of the conductor annotated as D), a second end of the fourth conductor (e.g. bottom end of the conductor annotated as D) and a first end of the fifth conductor (e.g. top end of the conductor annotated as E) are connected, a second end of the fifth conductor (e.g. bottom end of the conductor annotated as E) and first end of the sixth conductor are connected (e.g. left end of the conductor annotated as F), a second end of the sixth conductor (e.g. right end of the conductor annotated as F) and a first end of the seventh conductor (e.g. bottom end of the conductor annotated as G) are connected, a second end of the seventh conductor (e.g. top end of the conductor annotated as G) and a first end of the eighth conductor (e.g. right end of the conductor annotated as H) are connected, the sixth conductor is made to three-dimensionally cross the second conductor (Annotated Fig. 4 below; The conductor annotated as F is stacked above the conductors annotated as A-D, and crosses the conductor annotated as B when viewing the coil in an aerial direction as shown in Fig. 4.), the eight conductor is made to three-dimensionally cross each of the second conductor and the fourth conductor (Annotated Fig. 4 below; The conductor annotated as H is stacked above the conductors annotated as A-D, and crosses the conductors annotated as B and D when viewing the coil in the aerial direction as shown in Fig. 4.), the first loop area and the second loop area spatially overlap each other (Annotated Fig. 4 below; The loops annotated as 1 and 2 overlap one another when viewing the coil in the aerial direction.), and an overlapping area between the first loop area and the second loop area is formed by the second, fourth, sixth, and eighth conductors (An overlapping area created by the two loop areas annotated as 1 and 2 is formed by the conductors annotated as A, B, C, D, F, and H. Thus the overlapping area is necessarily formed at least by the second, fourth, sixth, and eighth conductors annotated as B, D, F, and H respectively.);
as per claim 4, wherein the third conductor is arranged in parallel with the first conductor (Annotated Fig. 4 below; The conductors annotated as A and C are in parallel in a horizontal direction thereof.), the fourth conductor is arranged in parallel with the second conductor (Annotated Fig. 4 below; The conductors annotated as B and D are in parallel in a vertical direction thereof.), the fifth conductor is arranged in parallel with the second conductor (Annotated Fig. 4 below; The conductors annotated as E and B are in parallel in the , the sixth conductor is arranged in parallel with the first conductor (Annotated Fig. 4 below; The conductors annotated as A and F are in parallel in the horizontal direction thereof.), the seventh conductor is arranged in parallel with the second conductor (Annotated Fig. 4 below; The conductors annotated as G and B are in parallel in the vertical direction thereof.), and the eighth conductor is arranged in parallel with the first conductor (Annotated Fig. 4 below; The conductors annotated as H and A are arrange in parallel in the horizontal direction thereof.);

    PNG
    media_image1.png
    696
    827
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 are allowed. As per claim 5, the closest prior art Vann discloses a circuit comprising all of the limitations recited therein (See description pertaining to claim 1 above which recites the same limitations and has not been repeated for the sake of brevity.) EXCEPT the circuit being a noise filter circuit, a capacitor whose first end is connected to a connecting portion being the first conductor line and the second conductor line and whose second end is connected to a ground.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843